DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
¶[17] should be amended to “Composite object [[225]] 200 may this contain references”.  Note that in Fig. 2, composite object is labeled “200” and not “225”.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description.  In particular, the Figures fail to disclose composite object labeled as “225” as mentioned in ¶[17].  It is noted that should Applicant amend the instant specification as noted supra, this drawing objection would be withdrawn.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 11 and 18 objected to because of the following informalities.  Appropriate correction is required.

Claims 4, 11 and 18 should be amended to “a state of one or more corresponding to each of the plurality of host machines”.  The claim is written in a form that is unclear as to whether physical devices correspond to i) host machines or ii) metadata database.  In view of Applicant’s disclosure, it is clear that said physical devices corresponds to respective host machine (see spec ¶[22]).  Therefore, the claim should be amended to clarify that said physical devices correspond to respective host machine.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6, 10, 14, 18 and 21 of copending Application No. 15/889,196 in view of Aron (US 8601473), Aron (US 8850130) and Hitz (US 5948110).  This is a provisional nonstatutory double patenting rejection.

Instant Application
Co-pending Application 15/889,196
1.  A method for handling input or output (I/O) operation requests for virtual disks, the method comprising: 
receiving, from a virtual computing instance (VCI), a request to perform an I/O operation on a virtual disk; 









determining a virtual disk object that relates to the request based on an identifier included in the request; 





identifying, using a metadata database, a host machine that is a coordinator for the virtual disk object; 





sending, to the host machine that is the coordinator for the virtual disk object, a request to perform the I/O operation; 


identifying, by the host machine that is the coordinator for the virtual disk object, one or more host machines that are coordinators for one or more component objects of the virtual disk that are subject to the I/O operation; and 














sending, by the host machine that is the coordinator for the virtual disk object, to the one or more host machines that are the coordinators for the one or more component objects of the virtual disk that are subject to the I/O operation, one or more requests related to the I/O operation
2.  A computer-implemented method for handling a storage input/output (I/O) operation originating from a virtual machine (VM) and destined for a virtual disk, the VM running on virtualization software of a first host that is part of a cluster of host computers that includes the first host and a second host, each host having its own local physical storage resources, the virtualization software of the first host containing a first driver, the method comprising: 

receiving, by the first driver, the I/O operation; 

retrieving from the I/O operation an identifier for a virtual disk object representing the virtual disk, the virtual disk object being composed of virtual component objects, the virtual component objects being mappable to any available local physical storage resources throughout the cluster of host computers; 

determining, using the identifier, that a second host is a virtual disk coordinator host of the virtual disk object, by accessing a database of the first host, wherein the virtual disk coordinator host controls access to the virtual disk object; 

performing one of: 
(1) transmitting, by the first driver, the I/O operation to a second driver of the second virtualization software of the second host, or 


6.  The method of claim 2, wherein the executing of the I/O operation by communicating with hosts that are the coordinators for the virtual component objects of the virtual disk object comprises: 

identifying, by the virtual disk coordinator host, virtual component objects of the virtual disk that are subject to the I/O operation, wherein a virtual component object encompasses a data partition of the virtual disk; 

determining a component object coordinator host for each of the virtual component objects, wherein the component object coordinator host controls access to an associated virtual component object; t

transmitting, by the virtual disk coordinator host, the I/O operation to each of the component object coordinator hosts; and 


7.  wherein a given host machine of the one the one or more host machines performs a given I/O operation with respect to local storage data of the given host machine based on a request of the one or more requests
6.  performing, by each of the component object coordinator hosts, the I/O operation in a local storage resource backing the virtual component object


In a similar manner to above mapping for method claims, i) instant application’s system claims 8 and 14 map to co-pending application’s system claims 18 and 21, and ii) i) instant application’s non-transitory computer readable medium claim 15 maps to co-pending application’s system claims 10 and 14.

Regarding claim 2, co-pending application teaches the method of claim 1 and a base method where database is of first host running VM.  The claimed invention improves upon said base method by storing said database in memory of said first host.  This improvement to the base method is merely an application of known technique from Aron ‘473 – implementing embodiments as instructions in memory of computer system (see Aron ‘473 col 19 ln 57-60).  Since the claimed invention is merely applying said known technique to said base method, it would have been obvious to one of ordinary skill in the art at the time of filing to recognize that applying Aron ‘473’s known technique would have yielded i) predictable result of storing said database in memory of said first host, and ii) the improved claimed invention (see MPEP 2143(I)(D)).
Claim 9 is the system claim corresponding to method claim 2 and is rejected on the same grounds as claim 2.
Claim 16 is the non-transitory computer readable medium claim corresponding to method claim 2 and is rejected on the same grounds as claim 2.

Regarding claim 3, co-pending application in view of Aron ‘473 teach the method of claim 2.  Co-pending application in view of Aron ‘473 teach a base method that includes accessing a database of first host.  The claimed invention improves upon said database by using hypervisor of first host to create said database based on information from another hypervisor in another host.  This improvement to said base method is merely an application of a known technique from Aron ‘473 – maintaining, by distributed configuration database (database) in service VM (hypervisor), ownership information transferred from another service VM (other hypervisor) in other server (other host) (see claim 3 mapping below).  Since the claimed invention is merely applying said known technique to said base method, it would have been obvious to one of ordinary skill in the art at the time of filing to recognize that applying Aron ‘473’s known technique would have yielded i) predictable result of maintaining, by database within hypervisor, ownership information transferred from another hypervisor in other host, and ii) the improved claimed invention (see MPEP 2143(I)(D)).
Claim 10 is the system claim corresponding to method claim 3 and is rejected on the same grounds as claim 3.
Claim 17 is the non-transitory computer readable medium claim corresponding to method claim 3 and is rejected on the same grounds as claim 3.

Regarding claim 4, co-pending application teaches the method of claim 1.  Co-pending application teaches a base method that includes accessing database of first host.  The claimed invention improves upon said base method by updating said database whenever there is a change to state of storages corresponding to host machines.  This improvement to said base method is merely an application of a known technique from Aron ‘473 – updating of configuration data when a new physical disk is added to local storage of servers (see claim 4 mapping below).  Since the claimed invention is merely applying said known technique to said base method, it would have been obvious to one of ordinary skill in the art at the time of filing to recognize that applying Aron ‘473’s known technique would have yielded i) predictable result of updating database whenever a new physical disk is added to local storage of servers, and ii) the improved claimed invention (see MPEP 2143(I)(D)).
Claim 11 is the system claim corresponding to method claim 4 and is rejected on the same grounds as claim 4.
Claim 18 is the non-transitory computer readable medium claim corresponding to method claim 4 and is rejected on the same grounds as claim 4.

Regarding claim 5, co-pending application teaches the method of claim 1.  Co-pending application teaches a base method where virtual disk object represents virtual disk.  The claimed invention improves upon said base method by using virtual disk blueprint to describe storage organization for said virtual disk.  This improvement to said base method is merely an application of known technique from Aron ‘130 – using configuration parameters (virtual disk blueprint) to manage data (storage organization) in vDisk (virtual disk object) that is storage abstraction (virtual disk) (see claim 5 mapping below).  Since the claimed invention is merely applying said known technique to said base method, it would have been obvious to one of ordinary skill in the art at the time of filing to recognize that applying Aron ‘130’s known technique would have yielded i) predictable result of using configuration parameters to manage virtual disk object representing virtual disk, and ii) the improved claimed invention (see MPEP 2143(I)(D)).
Claim 12 is the system claim corresponding to method claim 5 and is rejected on the same grounds as claim 5.
Claim 19 is the non-transitory computer readable medium claim corresponding to method claim 5 and is rejected on the same grounds as claim 5.

Regarding claim 6, co-pending application in view of Aron ‘130 teach the method of claim 1.  Co-pending application in view of Aron ‘130 teach a base method with one or more component objects.  The claimed invention improves upon said base method by associating each stripe with a respective one of said one or more component objects.  This improvement to said base method is merely an application of known technique from Aron ‘130 – vDisk (which is storage abstraction (virtual disk)) comprises blocks (stripes), each containing an extent (component object) (see claim 6 mapping below).  Since the claimed invention is merely applying said known technique to said base method, it would have been obvious to one of ordinary skill in the art at the time of filing to recognize that applying Aron ‘130’s known technique would have yielded i) predictable result of associating each stripe with a component object, and ii) the improved claimed invention (see MPEP 2143(I)(D)).

Co-pending application in view of Aron ‘130 teach a base method with where virtual disk blueprint is used to describe storage organization of virtual disk (see claim 5) that has stripes.  The claimed invention improves upon said base method by using said storage organization to specify that said stripes are in RAID stripe set.  This improvement to said base method is merely an application of known technique of Hitz – RAID level 4 specifying stripe comprising 3 data blocks and one parity block (see claim 6 mapping below).  Since the claimed invention is merely applying said known technique to said base method, it would have been obvious to one of ordinary skill in the art at the time of filing to recognize that applying Hitz’s known technique would have yielded i) predictable result of having said storage organization describe RAID level 4 that specifies a stripe comprising 3 data blocks and 1 parity block, and ii) the improved claimed invention (see MPEP 2143(I)(D)).
Claim 13 is the system claim corresponding to method claim 6 and is rejected on the same grounds as claim 6.
Claim 20 is the non-transitory computer readable medium claim corresponding to method claim 6 and is rejected on the same grounds as claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 – 12 and 14 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aron (US 8850130) in view of Aron (US 8601473).

Regarding claim 1, Aron ‘130 teaches
A method for handling input or output (I/O) operation requests for virtual disks, the method comprising: 
receiving, from a virtual computing instance (VCI) (VCI = Fig. 1 user VM 102a), a request to perform an I/O operation (request to perform an I/O operation = I/O request) on a virtual disk (virtual disk = storage abstraction); 
determining a virtual disk object (virtual disk object = vDisk) that relates to the request based on an identifier (identifier = specified vDisk) included in the request; 
sending, to the host machine (host machine = Fig. 1 server 100a) that is the coordinator for the virtual disk object (host machine that is coordinator for the virtual disk object = service VM 110a (in server 100a) that manages storage and I/O activities of vDisk), a request to perform the I/O operation; (Aron teaches receiving I/O request that specifies vDisk in which access will occur (see Fig.6, col 12 ln 9-16) wherein said vDisk is storage abstraction to be used by user VM (see col 4 ln 17-19).  Note that said I/O request is from said user VM because said I/O request is an access to said vDisk (see col 6 ln 51-53).  Aron also teaches that service VM 110a (in server 100a (see Fig. 1)) is used to manage storage and I/O activities of said vDisk (see col 4 ln 17-19, col 4 ln 29-30).  Therefore, said I/O request is received at said service VM 110a which is in said server 100a (sending, to the host machine that is the coordinator for the virtual disk object, a request to perform the I/O operation).)
identifying, by the host machine that is the coordinator for the virtual disk object (host machine that is coordinator for the virtual disk object = server 100a with service VM 110a that manages storage and I/O activities of vDisk), one or more host machines (one or more host machines = disk of disk ID at which extent ID is located) that are coordinators for one or more component objects of the virtual disk (one or more component objects of the virtual disk = extent ID) that are subject to the I/O operation; and (Aron teaches identifying extent ID corresponding to said specified vDisk in said I/O request, and identifying disk ID (of disk (see col 10 ln 29-31)) where said extent ID is located (see Fig. 6, col 12 ln 16-26), wherein said service VM 110a (in said server 100a) is used to manage storage and I/O activities of said vDisk (see col 4 ln 17-19,  col 4 ln 29-30).  Note that said disk store (or manage) said extent ID.  Therefore, said disk is coordinator for said extent ID.)
sending, by the host machine that is the coordinator for the virtual disk object (host machine that is coordinator for the virtual disk object = server 100a with service VM 110a that manages storage and I/O activities of vDisk), to the one or more host machines that are the coordinators for the one or more component objects of the virtual disk that are subject to the I/O operation, one or more requests (one or more requests = data access) related to the I/O operation (Aron teaches said disk ID is used for data access to read data from disk of said disk ID (see Fig. 6, col 12 ln 21-31).  Note that said data access is targeted (sending) to said disk of said disk ID, wherein said service VM 110a (in said server 100a) is used to manage storage and I/O activities of vDisk (see col 4 ln 17-19, col 4 ln 29-30).)

Aron ‘130 teaches a base method where service VM 110a (in server 100a (host machine)) manages vDisk (virtual disk object) (host machine that is the coordinator for the virtual disk object) (see claim 1).  The claimed invention improves upon said base method by using metadata database to determine that service VM (that manages vDisk) is also owner of said vDisk (see also limitation below).
identifying, using a metadata database, a host machine that is a coordinator for the virtual disk object

This improvement to said base method is merely an application of known technique from Aron ‘473 – using configuration database module to determine that service VM is owner of vDisk.  In particular, Aron ‘473 teaches
identifying, using a metadata database (metadata database = Fig. 3 distributed configuration database module 306), a host machine (host machine = Fig. 1 server 100a with service VM 110a) that is a coordinator for the virtual disk object (virtual disk object = vDisk) (Aron ‘473 teaches determining that service VM (that manages vDisk (ses col 4 ln 22-24, col 4 ln 34-36)) is also owner of vDisk (see col 18 ln 4-12) using distributed configuration database module 306 (see col 10 ln 6-8).)

Since the claimed invention is merely applying said known technique to said base method, it would have been obvious to one of ordinary skill in the art at the time of filing to recognize that applying Aron ‘473’s known technique would have yielded i) predictable result of using distributed configuration database module 306 to determine that service VM 110a (that manages vDisk) is also owner of said vDisk, and ii) the improved claimed invention (see MPEP 2143(I)(D)).
	
Claim 8 is the system claim corresponding to method claim 1 and is rejected on the same grounds as claim 1.  Aron ‘130 also teaches
A system for service provisioning, comprising: 
at least one memory (at least one memory = Fig. 12 main memory 1408); and 
at least one processor (at least one processor = Fig. 12 processor 1407) coupled to the at least one memory, the at least one processor and the at least one memory configured to cause the system to (Aron ‘130 teaches processor 1407 executing one or more instructions in main memory 1408 (see col 17 ln 18-21).  Note that Fig. 12 also shows said processor 1407 coupled to said main memory 1408 via bus.)

Claim 15 is the non-transitory computer-readable medium claim corresponding to method claim 1 and is rejected on the same grounds as claim 1.  Aron ‘130 also teaches
A non-transitory computer-readable medium (non-transitory computer-readable medium = Fig. 12 main memory 1408) storing instructions that, when executed by one or more processors (one or more processors = Fig. 12 processor 1407), cause the one or more processors to (Aron ‘130 teaches processor 1407 executing one or more instructions in main memory 1408 (see col 17 ln 18-21).)

Regarding claim 2, Aron ‘130 in view of Aron ‘473 teach the method of claim 1 where Aron ‘130 also teaches
a given host machine (given host machine = Fig. 1 server 100a) on which the VCI (VCI = Fig. 1 user VM 102a) is hosted (Aron ‘130 teaches server 100a includes user VM 100a and service VM 110a (see Fig. 1).)

Aron ‘130 in view of Aron ‘473 teach a base method that includes i) a distributed configuration database module (metadata database) (see claim 1) and ii) a server 100a (given host machine) that includes a user VM 102a (VCI) and service VM 110a (see claim 1).  The claimed invention improves upon said base method by implementing service VM (with distributed configuration database module) as instructions in memory of server 100a (see also limitation below).
wherein the metadata database is located in a memory of a given host machine on which the VCI is hosted

This improvement to said base method is merely an application of known technique from Aron ‘473 – implementing service VM (with distributed configuration database module) as instructions in memory of server.  In particular, Aron ‘473 teaches
wherein the metadata database (metadata database = Fig. 3 distributed configuration database module 306) is located in a memory (memory = memory of server 100a) of a given host machine (given host machine = Fig. 1 server 100a) on which the VCI (VCI = Fig. 1 user VM 100a) is hosted (Aron ‘473 teaches distributed configuration database module 306 is part of service VM 110a (see col 9 ln 15-17) that is in server 100a that also has user VM 100a (see Fig. 1), wherein said service VM 110a is implemented as instructions in memory of said server 100a (see col 19 ln 57-60).)

Since the claimed invention is merely applying said known technique to said base method, it would have been obvious to one of ordinary skill in the art at the time of filing to recognize that applying Aron ‘473’s known technique would have yielded i) predictable result of implementing service VM (which includes distributed database module) as instructions in memory of server 100a, and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

Claim 9 is the system claim corresponding to method claim 2 and is rejected on the same grounds as claim 2.
Claim 16 is the non-transitory computer-readable medium claim corresponding to method claim 2 and is rejected on the same grounds as claim 2.

Regarding claim 3, Aron ‘130 in view of Aron ‘473 teach the method of claim 2.  Aron ‘130 in view of Aron ‘473 teach a base method that includes a distributed configuration database module (metadata database) within a server 100a (given host machine) (see claim 2).  The claimed invention improves upon said base method by having said server 100a’s hypervisor create said distributed configuration database module based on information from another hypervisor in another host machine (see also limitation below).
wherein the metadata database was created by a hypervisor on the given host machine based on information received from one or more additional hypervisors on one or more additional host machines

This improvement to said base method is merely an application of known technique from Aron ‘473 – maintaining, by distributed configuration database module in service VM, ownership information transferred from another service VM to said service VM.  In particular, Aron ‘473 teaches
wherein the metadata database (metadata database = Fig. 3 distributed configuration database module 306) was created by a hypervisor (hypervisor = Fig. 1 service VM 110a used in conjunction with hypervisor 130) on the given host machine (given host machine = Fig. 1 server 100a) based on information (information = ownership) received from one or more additional hypervisors (one or more additional hypervisors = Fig. 1 service VM 110b used in conjunction with hypervisor 132) on one or more additional host machines (one or more additional host machines = Fig. 1 server 100b) (Aron ‘473 teaches transferring ownership from service VM 110b (in server 100b) to service VM 110a (in server 100a) (see col 18 ln 61-63) where said ownership is maintained by (created) distributed configuration database module 306 (see col 10 ln 3-5) in said service VM 110a (see col 9 ln 15-20).  Aron ‘473 also teaches that service VM 110a is used in conjunction with hypervisor 130, and service VM 110b is used in conjunction with hypervisor 132 (see col 4 ln 39-50).)

Since the claimed invention is merely applying said known technique to said base method, it would have been obvious to one of ordinary skill in the art at the time of filing to recognize that applying Aron ‘473’s known technique would have yielded i) predictable result of maintaining, by distributed configuration database module (metadata database) in service VM (used in conjunction with hypervisor (hypervisor) of server 110a (given host machine)), ownership information transferred from another service VM (used in conjunction with hypervisor of another server), and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

Claim 10 is the system claim corresponding to method claim 3 and is rejected on the same grounds as claim 3.
Claim 17 is the non-transitory computer-readable medium claim corresponding to method claim 3 and is rejected on the same grounds as claim 3.

Regarding claim 4, Aron ‘130 in view of Aron ‘473 teach the method of claim 1.  Aron ‘130 in view of Aron ‘473 teach a base method that uses a distributed configuration database module (metadata database) (see claim 1).  The claimed invention improves upon said base method by updating said configuration databased module whenever there is a change to storages of host machines (see also limitation below).
wherein the metadata database tracks current states related to a plurality of host machines in a cluster, and wherein each of the plurality of host machines provides an update for the metadata database whenever there is a change to a state of one or more corresponding physical storage devices

The claimed invention is an application of known technique from Aron ‘473 – updating configuration data, by distributed configuration database module, when a new physical disk is added to local storage of servers.  In particular, Aron ‘473 teaches
wherein the metadata database (metadata database = Fig. 3 distributed configuration database module 306) tracks current states related to a plurality of host machines (plurality of host machines = Fig. 1 server 100a and server 100b) in a cluster, and wherein each of the plurality of host machines provides an update for the metadata database whenever there is a change to a state of one or more corresponding physical storage devices (one or more physical storage devices = Fig. 1 local storage 122 and local storage 124) (claim objection:  This limitation should read “a state of one or more physical storage devices corresponding to each of the plurality of host machines”.) (Aron ‘473 teaches informing distributed configuration database module of new physical disk added to storage pool where configuration data is updated to reflect said new physical disk being added (see col 9 ln 24-29).  Note that said storage pool includes local storage 122/124 of server 100a/100b (see Fig. 1, col 4 ln 12-16).  Therefore, when said new physical disk is added to local storage 122/124 of server 100a/100b (change to state of one or more physical storage devices corresponding to each of the plurality of host machines), said distributed configuration database module is informed (provides an update) of said new physical disk being added, wherein said configuration data is updated (tracks) to reflect said new physical disk being added to local storage 122/124 of server 100a/100b (current states related to a plurality of host machines).)

Since the claimed invention is merely applying said known technique to said base method, it would have been obvious to one of ordinary skill in the art at the time of filing to recognize that applying Aron ‘473’s known technique would have yielded i) predictable result of updating, by distributed configuration database module, configuration data when a new physical disk is added to local storage of each server, and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

Claim 11 is the system claim corresponding to method claim 4 and is rejected on the same grounds as claim 4.
Claim 18 is the non-transitory computer-readable medium claim corresponding to method claim 4 and is rejected on the same grounds as claim 4.

Regarding claim 5, Aron ‘130 in view of Aron ‘473 teach the method of claim 1 where Aron ‘130 also teaches
wherein the virtual disk object (virtual disk object = vDisk) is associated with a virtual disk blueprint (virtual disk blueprint = configuration parameters) that describes a storage organization for the virtual disk (virtual disk = storage abstraction) (Aron ‘130 teaches configuration parameters are used to manage data (storage organization) in vDisk (that is storage abstraction) (see Fig. 4, col 4 ln 17-19)) (see col 7 ln 12-16).)

Claim 12 is the system claim corresponding to method claim 5 and is rejected on the same grounds as claim 5.
Claim 19 is the non-transitory computer-readable medium claim corresponding to method claim 5 and is rejected on the same grounds as claim 5.

Regarding claim 7, Aron ‘130 in view of Aron ‘473 teach the method of claim 1 where Aron ‘130 also teaches
a given host machine (given host machine = disk being read) of the one the one or more host machines (one or more host machines = disk of disk ID at which extent ID is located) performs a given I/O operation (given I/O operation = read) with respect to local storage data (local storage data = extent) of the given host machine based on a request of the one or more requests (a request of the one or more requests = data access) (Aron teaches disk ID is used for data access to read data from extent in disk of said disk ID (see Fig. 6, col 12 ln 21-31).)

Claim 14 is the system claim corresponding to method claim 7 and is rejected on the same grounds as claim 7.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aron ‘130 in view of Aron ‘473, and further in view of Hitz (US 5948110).

Regarding claim 6, Aron ‘130 in view of Aron ‘473 teach the method of claim 5 where Aron ‘130 also teaches
the one or more component objects (one or more component objects = extent ID) of the virtual disk (virtual disk = storage abstraction) correspond to stripes (stripes = blocks) [in a RAID stripe set described in the storage organization] and 
the stripes [in the RAID stripe set] are each represented by a corresponding component object of the virtual disk within an object store (object store = vDisk with extent used to store data) (Aron ‘130 teaches vDisk (that is storage abstraction (see Fig. 4, col 4 ln 17-19)) with blocks, each containing an extent (see Fig. 4, col 9 ln 4-12) with extent ID (see col 9 ln 45-46).  Note that each of said blocks (stripes) corresponds to an extent with extent ID (component object) (see Fig. 4) wherein said extent is used to store data (see col 7 ln 63-64) (the stripes are each represented by a corresponding component object of the virtual disk within an object store).)

As noted in claim 6, Aron ‘130 as modified teaches configuration parameters used to manage data (storage organization) of vDisk (that is storage abstraction (virtual disk)) (see claim 5) that has blocks (stripes) (see claim 6) but does not appear to teach that said blocks are part of a RAID stripe set described in said configuration parameters.

However, Hitz teaches 
stripes in a RAID stripe set described in the storage organization (Hitz teaches RAID level 4 (storage organization) used to describe a stripe 320 (RAID stripe set) that comprises 3 data blocks and 1 parity block (stripes) (see Fig. 3A, col 5 ln 29-42).)
In view of Hitz, Aron ‘130 as modified is modified such that configuration parameters includes RAID level 4 (storage organization) that configures blocks of vDisk into stripe comprising 3 data block and 1 parity block.

Aron ‘130, Aron ‘473 and Hitz are analogous art to the claimed invention because they are in the same field of endeavor, storage management.
It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art to modify Aron ‘130 as modified in the manner described supra because using RAID would provide redundancy (Hitz, col 1 ln 30-41).

Claim 13 is the system claim corresponding to method claim 6 and is rejected on the same grounds as claim 6.
Claim 20 is the non-transitory computer-readable medium claim corresponding to method claim 6 and is rejected on the same grounds as claim 6.

Additional Remarks
It is noted that Aron ‘130 in view of Aron ‘473 appear to read upon at least independent claim of co-pending application 15/889,196 referred to in double-patenting rejection.  In summary, Aron ‘130 teaches responsive to 1/O request, using service VM to identify extent ID (component object) of vDisk (virtual disk object) specified in said I/O request and further identifying disk (host machine) storing extent of said extent ID (see Aron ‘130 Fig. 6 and corresponding paragraphs).  Aron ‘473 teaches responsive to I/O request, using service VM (driver) to determine whether said service VM is owner of vDisk and when said service VM is not owner i) obtain ownership from owner service VM (see Aron ‘473 Fig. 11 and corresponding paragraphs) or ii) forward request to owner service VM (see Aron ‘473 Fig. 9 and corresponding paragraphs).  Aron ‘473 is used to modify Aron ‘130 such that check is performed to determine whether Aron ‘130’s service VM is owner of vDisk being accessed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139